Citation Nr: 0428186	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  03-09 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for arthritis of the 
right hip, status post-total hip replacement.

3.  Entitlement to service connection for coronary artery 
disease. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from October 
1967 to June 1969 and from November 1990 to May 1991.  He was 
discharged from the Army National Guard in December 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The Board notes that at the time of his June 2004 Board 
hearing, the veteran submitted additional evidence consisting 
of two lay statements, an April 2004 statement from his VA 
treating psychiatrist, and a May 2004 disability award letter 
from the Social Security Administration.  In connection with 
the submission of such evidence, he signed a statement 
waiving consideration of the newly submitted evidence by the 
RO.  As such, the Board can properly consider such evidence.  

At the veteran's June 2004 hearing before the undersigned, he 
appears to be pursuing a reopening of his claim of 
entitlement to service connection for a back injury; the RO 
denied such benefit in a February 1971 rating decision.  
Also, the veteran raised a claim for entitlement to service 
connection for arthritis of the right hip, status post-total 
hip replacement, as secondary to his in-service back injury.  
The Board observes that the claim of entitlement to direct 
service connection for arthritis of the right hip, status 
post-total hip replacement, is currently before the Board.  
However, due to outstanding records, the Board is unable to 
decide such claim at this time.  Additionally, the veteran 
stated that he had not worked since 1999 and, as indicated by 
the record, it appears that a claim for a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disability (TDIU) has been reasonably 
raised.  Such claims are referred to the RO for appropriate 
action. 

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify the 
veteran if further action is required on his part.


REMAND

The veteran is service-connected for PTSD, currently 
evaluated as 30 percent disabling, pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  He claims that his PTSD 
symptomatology includes flashbacks, nightmares, suicidal 
thoughts, depression, intrusive thoughts, increased arousal, 
difficulty falling or staying asleep, irritability, 
hypervigilance, and exaggerated startle response.  He 
contends that he is entitled to an increased rating for his 
PTSD.  Furthermore, the veteran contends that during his 
first period of active duty, he had sharp pain in his right 
leg and hip.  He claims that he was unable to walk or stand.  
As a result, he states that he had to have a hip replacement 
in 1993.  The veteran also contends that while serving on 
active duty training while in the National Guard in August 
1999, he had chest pains.  Currently, the veteran has a 
diagnosis of heart disease.  As such, he claims that service 
connection is warranted for arthritis of the right hip, 
status post-total hip replacement and for coronary artery 
disease.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
appeal now before the Board.  

Pursuant to 38 C.F.R. § 3.159(c)(2), VA must make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim, to include obtaining records in the 
custody of a Federal department or agency, such as the Social 
Security Administration (SSA).  A May 2004 letter from the 
SSA indicates that the veteran met the medical requirements 
for disability benefits, but no decision had been reached on 
whether he met the non-medical requirements.  Specifically, 
the letter states that based on medical evidence received 
from Dr. Spruell through March 2004, Dr. Ballantyne through 
January 2002, Cardiology of Georgia through February 2004, 
and VA records through November 2003, the veteran was found 
to be disabled.  The letter acknowledges that the veteran 
claimed disability based on the following conditions:  heart, 
hip, ankylosing spondylitis, PTSD, irritable bowel syndrome, 
and hearing problems.  The SSA records are not associated 
with the claims file and since they are potentially probative 
of this appeal they should be obtained prior to adjudication.  

In addition, while on remand, any outstanding records of 
relevant treatment should be obtained for consideration in 
connection with the veteran's appeal.  Specifically, the 
Board observes that the most recent treatment records 
contained in the claims file includes records from Dr. 
Spruell through January 2001, Dr. Ballantyne through 
September 1999, Cardiology of Georgia through January 2001, 
Dr. McDonald through September 1992, and VA treatment records 
through September 2002.  At his June 2004 hearing, the 
veteran indicated that he sought treatment for his hip from 
Dr. Valentine, a civilian physician, following his active 
duty service in 1990-1991 during the Gulf War, and that he 
again saw Dr. Valentine after experiencing chest pains while 
on active duty for training for the Army National Guard at 
Fort Stewart in August 1999.  Such records do not appear to 
be associated with the claims file.  Additionally, there is a 
November 2000 Authorization and Consent to Release 
Information to VA form contained in the claims file 
indicating treatment in September 2000 at Piedmont Hospital 
for an unidentified condition.  No effort to clarify the type 
of treatment sought, or, to obtain such records was made.  As 
such, records from Dr. Valentine and Piedmont Hospital should 
be obtained while on remand. 

Furthermore, pursuant to 38 C.F.R. § 3.159(c)(2), VA will 
make as many requests as are necessary to obtain relevant 
records from a Federal agency, to include service records.  
The Board observes that the following service medical records 
are associated with the claims file:  all those pertaining to 
his first period of active duty, dated October 1967 to June 
1969; his April 1991 separation from active duty examination; 
Physical Profiles dated October 1992 and December 1996; an 
October 1999 examination; and dental records from the 
veteran's National Guard service.  Also of record is a 
September 1999 National Guard Memorandum addressing the 
medical status of the veteran and recommending he be 
medically retired.  The Board notes that the RO attempted to 
obtain complete service medical records pertaining to the 
veteran's second period of active duty and his Guard service.  
Specifically, in January 2001, the RO requested the veteran's 
service medical records from the Georgia National Guard.  The 
RO also requested service medical records for the veteran's 
period of National Guard Service from the National Personnel 
Records Center (NPRC).  However in June 2002, the NPRC 
notified the RO that such medical records were not on file 
for National Guard Service.  In July 2002, the Records 
Management Center (RMC) forwarded the veteran's dental 
records from his period of National Guard Service, indicating 
that such were received at the RMC in June 2002.  In response 
to a request from the RO, in August 2002, the Georgia 
National Guard indicated that the veteran's medical records 
had been forwarded to the NPRC.  While this case is on 
remand, another attempt should be made to obtain the 
veteran's service medical records from his second period of 
active duty as well as all National Guard service medical 
records.  Moreover, verification of the veteran's periods of 
active duty for training and inactive duty for training 
should be obtained.

For the above reasons, the case is REMANDED for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his initial 
rating and service connection claims, and 
indicating whether the veteran should 
submit such evidence or whether VA will 
obtain and associate such evidence with 
the claims file.  The veteran should be 
requested to submit all evidence in his 
possession pertinent to the appeal.  


2.  The RO should request the veteran's 
service medical records from his second 
period of active duty, dated November 
1990 to May 1991, and from his Army 
National Guard service from appropriate 
sources, to include the NPRC, RMC, or 
alternate sources, or via reconstruction.  
The RO should also obtain a confirmed 
list of the dates the veteran served on 
active duty for training and inactive 
duty for training.  A response, negative 
or positive, should be documented in the 
claims file.  Requests must continue 
until the RO determines that the records 
sought do not exist or that further 
efforts to obtain those record would be 
futile.  

3.  The veteran should be requested to 
identify all current and past VA and non-
VA medical providers who have examined or 
treated him for PTSD, right hip 
complaints, or coronary artery disease.  
The RO should take the appropriate steps 
to obtain all identified records, to 
include the above-indicated records from 
Drs. Spruell, Ballantyne, McDonald, 
Valentine, and from Cardiology of Georgia 
and Piedmont Hospital, as well as all VA 
treatment records not already associated 
with the claims file.  A response, 
negative or positive, should be 
associated with the claims file.  For VA 
records, requests must continue until the 
RO determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  

4.  The RO should, in any case, obtain 
from SSA any determination pertinent to 
the veteran's claim for disability 
benefits, as well as any medical records 
relied upon concerning that claim.  A 
response, negative or positive, should be 
associated with the claims file.

5.  The RO should then review the entire 
record, to include any records received 
in the course of this remand, and then 
conduct any additionally-indicated 
development, to include affording the 
veteran any contemporary examinations 
deemed necessary for the appropriate 
adjudication of the claims on appeal.

6.  After completing the above, the 
veteran's initial rating and service 
connection claims should be re-
adjudicated, based on the entirety of the 
evidence.  Specifically, regarding the 
veteran's initial rating claim, 
consideration should be given to the 
propriety of staged ratings, pursuant to 
Fenderson v. West, 12 Vet. App. 119 
(1999), and 38 C.F.R. §§ 3.321 and 
4.16(b) (2003), as applicable.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02. 



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


